Citation Nr: 1415491	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for bilateral hearing loss. 

When the case was previously before the Board in May 2011, the Board denied the Veteran's claim of entitlement to service connection for hearing loss of the right ear and remanded the issues of entitlement to service connection for tinnitus and entitlement to service connection for hearing loss of the left ear.  

In a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

When the case was most recently before the Board in September 2013, the issue of entitlement to service connection for left ear hearing loss was remanded for additional development.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The competent, probative evidence does not relate the Veteran's left ear hearing loss to active duty.






CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A June 2006 letter satisfied the duty to notify provisions.  The June 2006 letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA examinations were conducted and VA opinions were obtained in September 2006, June 2011, October 2013, and January 2014.  The Board finds that the January 2014 examination and opinion was adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and it contains an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2011 and September 2013 remands.   The May 2011 remand instructed the RO/AMC to obtain any VA treatment records dating from October 2006 to the present, and to schedule the Veteran for a VA examination to determine the nature and etiology of his left ear hearing loss.  The September 2013 remand instructed the RO/AMC to schedule the Veteran for a VA examination by an examiner other than the September 2006 or June 2011 VA examiner in order to obtain an opinion regarding the nature and etiology of his left ear hearing loss.  The Veteran underwent a VA examination in January 2014.  The January 2014 VA examination was not conducted by either the September 2006 or the June 2011 VA examiner.  The Board finds that the RO/AMC has complied with the Board's instructions.  The Veteran's VA treatment records dating from October 2006 to the present were obtained, and the January 2014 VA examination report substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his left ear hearing loss is the result of acoustic trauma incurred during active duty.  Specifically, in his VA Form 9, the Veteran indicated that he was exposed to loud noises during service in Vietnam from daily artillery barrages utilizing 105mm Howitzers.  He stated that he immediately noticed hearing loss in service which has continued to the present day.  Following service, he worked in a management position for a landscaping company, and did not have any noise exposure in that capacity.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.

The Veteran's DD-214 shows his military occupational specialty was field artilleryman  As such, acoustic trauma during service is conceded.  

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of left ear hearing loss.  At both the pre-induction examination in June 1967 and the separation examination in June 1969, audiograms revealed normal hearing bilaterally.

The post service medical evidence shows that the Veteran is diagnosed with left ear hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board finds the Veteran has demonstrated a current disability of left ear hearing loss for the purpose of service connection.

The January 2014 VA examiner opined that the Veteran's hearing loss is less likely as not related to service, to include his noise exposure in service.  The VA examiner reported that the pre-induction and separation examinations revealed normal hearing with no significant threshold shift at any frequency.  The January 2014 VA examiner went on to state that the Institute of Medicine Report on noise exposure in the military concluded that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The VA examiner further reported that the Institute of Medicine had concluded that based on current knowledge of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  

Initially, service connection cannot be granted on a presumptive basis because left ear hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, the Board finds it probative that the medical evidence shows that the Veteran first reported hearing loss in 2006, which is over 35 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, this evidence does not support continuity of symptomatology for purposes of service connection under 38 C.F.R. § 3.303(b).  Furthermore, the Board notes that at the September 2006 VA examination, the Veteran was unable to provide a time frame for when he first began experiencing a subjective decrease in his hearing acuity.  However, in his VA Form 9, as noted above, he indicated that he experienced decreased hearing during service and ever since.  This inconsistency weighs against the Veteran's claim of continuity of symptomatology.

Moreover, the competent and probative clinical evidence does not support a nexus between the Veteran's current left ear hearing loss and active duty, to include any in-service acoustic trauma.  In this respect, the January 2014 VA examiner opined that the Veteran's hearing loss was less likely as not related to service, to include his noise exposure in service.  The opinion was based on a thorough review of the claims file, cited the Veteran's reported in-service and post-service noise exposure, and referenced the in-service and post-service audiometric testing.  In addition, the VA examiner provided outside medical literature in support of the opinion.  There is no opinion contrary to the January 2014 medical opinion.  Accordingly, the Board finds the January 2014 VA opinion carries significant probative value with respect to the requisite nexus for service connection purposes.

The Board acknowledges that the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed, such as in-service exposure to loud noise and difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, such as hearing loss.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the Board finds that the etiology of left ear hearing loss is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus in this case.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of left ear hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence that relates the Veteran's left ear hearing loss to active duty beyond his own assertions.  The only competent etiological opinion of record is that of the January 2014 VA examiner, which is against the Veteran's claim. 

Based on the foregoing, the Board finds that the probative, competent evidence is against a grant of service connection for left ear hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


